ORDER
LOEL H. SEITEL of ENGLEWOOD CLIFFS, who was admitted to the bar of this State in 1991, having pleaded guilty in the *216United States District Court for the Southern District of Florida to conspiracy to obstruct justice, in violation of 18 U.S.C.A. 371, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), LOEL H. SEITEL is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that LOEL H. SEITEL be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that LOEL H. SEITEL comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.